Citation Nr: 1544780	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for lymph node cancer, to include as due to exposure to herbcides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 
Appellant's spouse


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record. Additional evidence, including private medical evidence, has been added to the record (without a waiver of RO initial consideration) since the last supplemental statement of the case (SSOC) was issued in May 2015.  The RO will have opportunity to review the additional evidence in the first instance on remand. 

The issue of entitlement to an earlier effective date for the award of service connection for Parkinson's disease based on clear and unmistakable error has been raised ( in an August 2015 statement) but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he acquired colon and lymph node cancers due to his exposure to Agent Orange in service.  Although such diseases are not listed in 38 C.F.R. § 3.309(e) (as diseases associated with exposure to herbicides), the Veteran may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the disease is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  The record shows that the Veteran served in Vietnam (and he is therefore presumed to have been exposed to Agent Orange).   A June 2015 statement by Dr. S. C. indicates that the Veteran is currently under care for treatment of colon cancer diagnosed in July of 2008 with metastatic colorectal cancer to the right cervical lymph node and that such disabilities are likely due to the dioxins in Agent Orange.  However, this opinion is unaccompanied by an adequate rationale.  The record does not include an adequate medical opinion as to whether or not the Veteran's colon and lymph node cancers are related to exposure to herbicides.  In light of the current record, an examination to secure a medical opinion regarding the etiology of the Veteran's colon and lymph node cancers is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of any (and all) updated clinical records of any VA and/or private treatment the Veteran has received for colon and lymph node cancers, to include those from Dr. S. C. at Orion Cancer Care, Inc.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an oncologist to determine the nature and likely etiology of his colon and lymph node cancers.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

What is the likely etiology for the Veteran's colon and lymph node cancers?  Specifically, is it at least as likely as not (a 50% or better probability) that either is related to his military service, to include as due to his exposure to Agent Orange therein?

The examiner must explain the rationale for the opinion.  If the opinion is to the effect that the Veteran's colon and lymph node cancers are unrelated to service, the examiner should identify the etiology for the cancers considered more likely.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

